Citation Nr: 0740234	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection of tendonitis of the feet.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1973 until 
April 1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

Issues not on appeal

In a March 2005 decision, the RO granted the veteran's claim 
of entitlement to service connection of bilateral hearing 
loss and tinnitus.  A noncompensable evaluation was assigned 
for hearing loss, effective October 23, 2003; and a 10 
percent disability rating was assigned for tinnitus, 
effective October 24, 2003.  
To the Board's knowledge, the veteran has not disagreed with 
any aspect of that decision, and those issues are therefore 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  


FINDING OF FACT

Medical records fail to disclose a currently diagnosed 
condition of the tendons of the veteran's feet.  


CONCLUSION OF LAW

Tendonitis of the feet was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A.§§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
 See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated 
December 5, 2003.  The letter advised the veteran of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in this letter that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency as long as he completed a release form for such.  The 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  Moreover, the 
letter specifically advised the veteran that in order to be 
granted service connection evidence showing a current 
disability was needed.    

In the December 2003 letter the veteran was specifically 
notified  to send or describe any additional evidence which 
he thought would support his claim.  The veteran was 
specifically advised that "If you do not have any additional 
evidence to submit in support of your claim, please [let us 
know]"  This request complies with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that the 
veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, element (1), veteran status, is not at issue. 
The veteran's claims of entitlement to service connection 
were denied based on a lack of evidence as to elements (2) 
and (3), current existence of a disability and relationship 
of such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary. See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records.  
The veteran has identified no treatment other than VA 
treatment.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board acknowledges that the veteran was not provided with 
a VA medical examination.  However, as will be discussed in 
greater detail below, the record fails to disclose any 
indication of any currently diagnosed disability of the 
tendons of the veteran's feet.   Accordingly, no such exam is 
necessary for VA to make a decision on the claim.  Cf. 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  He declined the option of a personal 
hearing on his March 2005 substantive appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.   See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis

The veteran is seeking entitlement to service connection of 
bilateral tendonitis of the feet.  Essentially, he contends 
that he suffers from a current condition of his feet which is 
due to or began as tendonitis diagnosed during service.  

As noted above, entitlement to service connection requires 
first and foremost medical evidence of a current disability.  
The veteran's medical treatment records have been obtained.  
A December 2003 problem list is pertinently negative for a 
diagnosed condition of the tendons of the veteran's feet.  A 
further review of the current treatment records indicates 
referral to podiatry for treatment evaluation of calluses and 
tingling which are symptoms of the veteran's non-service 
connected diabetes.  The podiatry consultation records show 
no diagnosed underlying condition of the veteran's feet, and 
the complained-of condition of tendonitis is manifestly not 
shown.  

The record is devoid of any competent medical evidence of 
tendonitis of the veteran's feet since service, a period of 
over 30 years.  The veteran has had ample opportunity to 
submit such evidence e; he has failed to do so.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].

To the extent that the veteran contends that he suffers from 
a disability of the tendons of his feet, it is now well-
settled that as a lay person without medical training he is 
not competent to attribute comment on medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinion 
lacks probative value.

In the absence of a current disability, service connection  
cannot be granted.  Service connection presupposes a 
diagnosis of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  A "current disability" 
means a disability shown by competent medical evidence to 
exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  
Accordingly, because the evidence does not show a current 
disability, the veteran's claim cannot be granted.  

Turning briefly to the remaining two Hickson elements, the 
veteran was diagnosed with tendonitis of the feet in January 
1976.  Although it appears that such condition had resolved 
by the time the veteran separated from service in April 1976, 
element (2) is arguably met.

With respect to element (3), medical nexus, in the absence of 
a current disability, nexus is an impossibility.  Indeed, 
there is of record no competent medical nexus evidence.     

In summary, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral tendonitis of the feet.  There is no 
competent evidence of current tendonitis and there is also no 
evidence of any relationship between the claimed disability 
and the veteran's military service.  In the absence of such 
evidence, the benefit sought on appeal is denied.

Additional comment

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA 
competent evidence from a health care professional 
documenting a diagnosed disability of the tendons of the feet 
and relating such to his military service.


ORDER

Entitlement to service connection of tendonitis of the feet 
is denied.   



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


